Citation Nr: 9906500	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-48 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
diabetes mellitus, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from September 1990 to 
November 1993.

This appeal arises from a June 1994, Department of Veterans 
Affairs Regional Office (VARO), St. Petersburg, Florida, 
rating decision, which granted the appellant's claim for 
entitlement to service connection for diabetes mellitus, 
evaluated as 20 percent disabling.

The appellant contends, in essence, that his service-
connected diabetes mellitus is more disabling than his 
current disability evaluation indicates. 

The Board notes that the appellant was scheduled for a VA 
examination in Jacksonville, Florida, which was canceled 
because he apparently lived in another jurisdiction.  It 
appears that VARO subsequently clarified his address, and he 
was rescheduled for a VA examination in Orlando, Florida.  
However, this examination was likewise canceled, because the 
appellant had moved to Jacksonville. 

The appellant's representative, in his December 1998 informal 
hearing presentation, requested that the appellant again be 
rescheduled for a VA examination, and pointed out that the 
rating criteria for diabetes had been changed since the 
appellant's most recent VA examination of record, conducted 
in February 1994.

The Board finds that additional development of the evidence 
is necessary, in that the appellant should be provided 
another opportunity to receive a VA examination.  Hyder v. 
Derwinski, 1 Vet. App. 22 (1991).  Accordingly, a 
comprehensive VA medical evaluation of the appellant should 
be scheduled.  

The case is, therefore, REMANDED to VARO for the following 
actions:

1.  The RO should obtain all of the 
appellant's current VA treatment records.

2.  The appellant should be scheduled for 
a comprehensive VA medical examination in 
the jurisdiction of his residence to 
determine the current extent of his 
service-connected diabetes mellitus.  The 
appellant's medical records should be 
made available to the VA examiner for 
review prior to the examination.  
Additional diagnostic studies should be 
done, as deemed appropriate by the 
examiner.  A complete rationale for all 
opinions expressed must be provided.  The 
examiner's report should then be 
associated with the appellant's claims 
folder.

3.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

4.  VARO should readjudicate the issue on 
appeal with consideration of the 
additional evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and pursuant to the 
old and revised criteria for rating 
diabetes mellitus; the version more 
favorable to the appellant should be 
applied.  If VARO continues to deny the 
appellant's claim, it should furnish the 
appellant and his representative an 
appropriate supplemental statement of the 
case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board. 

After the above development has been completed, and if the 
claim remains denied, the case should be returned to the 
Board after compliance with all requisite appellate 
procedure.  The purpose of the REMAND is to ensure due 
process.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


